[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT                      FILED
                     ________________________          U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           September 15, 2006
                            No. 05-16653                  THOMAS K. KAHN
                      ________________________                CLERK

               D. C. Docket No. 03-00282-CV-4-RH-WCS

FLORIDA DIGITAL NETWORK, INC.,
a Delaware corporation,

                                                          Plaintiff-Appellant,

                                 versus

EMBARQ FLORIDA, INC.
a Florida corporation,
FLORIDA PUBLIC SERVICE COMMISSION,
LILA A. JABER,
in her official capacity as Chairman of
the Florida Public Service Commission,
J. TERRY DEASON,
BRAULIO L. BAEZ, et al.,


                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________

                         (September 15, 2006)
Before MARCUS, WILSON and COX, Circuit Judges.

PER CURIAM:

      Florida Digital Network, Inc. (“Florida Digital”) appeals the district court’s

affirmance of a decision by the Florida Public Service Commission (“the

Commission”) setting the rates charged by an incumbent local exchange carrier

(Embarq Florida, Inc., formerly Sprint-Florida, Inc.) for unbundled network

elements provided to competitive carriers, including Florida Digital, under the

Telecommunications Act of 1996. Florida Digital contends: (1) that the rates

established were arbitrary and capricious, an abuse of discretion, and not supported

by substantial, competent evidence; (2) that the Commission decision establishing

the rates failed to comply with applicable law and regulations; and (3) that the

Commission arbitrarily established geographically de-averaged rate zones.

      After reviewing the record, reading the parties’s briefs and having the

benefit of oral argument, we affirm the district court’s decision based on its well-

reasoned order of November 2, 2005.

      AFFIRMED.




                                           2